Citation Nr: 0842774	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  96-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for neurogenic bladder, 
to include as secondary to service-connected disability.

2.  Entitlement to an initial rating higher than 10 percent 
for diverticulosis, post-operative residuals of appendectomy 
and sigmoid colon resection, and hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 1996 and May 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In September 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.


REMAND

The Board remanded this case in January 2006 so that 
additional treatment records pertinent to the veteran's claim 
for an initial rating higher than 10 percent for 
diverticulosis disability could be obtained.  The veteran 
testified in September 2005 that he stayed at the Cleveland 
Clinic Hospital for a few days in September 1997 after 
undergoing a surgical procedure.  Although a September 1997 
radiology report is record, the record contains no other 
medical evidence related to the surgical procedure or any 
follow-up care.  In its remand, the Board instructed the RO 
or the Appeals Management Center (AMC) to undertake action to 
obtain these records.

The AMC obtained an Authorization and Consent to Release 
Information (VA Form 21-4142) from the veteran, who indicated 
on the release form that surgery had been performed in July 
1997.  The AMC then requested medical records from Cleveland 
Clinic Hospital for the period October 1996 to July 1997.  
Cleveland Clinic Hospital responded that it was unable to 
comply with the AMC's request because the release form was no 
longer valid.  The record does not reflect that further 
efforts were made to obtain the September 1997 treatment 
records.

The Board also remanded this case in January 2006 so that a 
medical opinion could be obtained concerning the etiology of 
the veteran's neurogenic bladder.  As the Board then noted, a 
June 1996 treatment record from a private physician states 
that it was possible that the veteran's bladder disability 
was related to his 1992 appendectomy.  The physician also 
stated, however, that he was unable to render an opinion on 
the matter and that a general surgeon should be asked to 
evaluate the existence of such a relationship.  Pursuant to 
the Board's remand instructions, the veteran was afforded a 
VA examination in February 2007 so that a medical opinion 
could be obtained.  The examination, however, was performed 
by a nurse practitioner, not a surgeon, and approved by an 
endocrinologist.  Moreover, the examiner concluded that she 
was unable to offer an opinion concerning the etiology of the 
veteran's bladder disability without resorting to 
speculation.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).  In light of the foregoing, the Board finds that 
another remand is necessary so that the development ordered 
in the Board's January 2006 remand may be accomplished.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The AMC or the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In 
particular, the veteran should be asked 
to provide the information and 
authorization necessary for VA to 
obtain any treatment records pertaining 
to the September 1997 surgical 
procedure from Cleveland Clinic 
Hospital.  If it is unable to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to provide the outstanding 
evidence.

2.  The veteran also should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of his neurogenic bladder.  
Any indicated studies should be 
performed, and the claims folders must 
be available to and reviewed by the 
examiner.

The examiner should provide an opinion 
with respect to whether there is a 50 
percent or better probability that the 
veteran's bladder disorder is 
etiologically related to service, to 
include the 1992 appendectomy, or was 
caused or chronically worsened by 
service-connected disability.  The 
rationale for each opinion expressed 
must be provided.

3.  The AMC or the RO also should 
undertake any other development it 
determines to be warranted.

4.  Then, the AMC or the RO should 
readjudicate the veterans claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond 
before the claims folders are returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


